Case 2:21-cv-02244-CAS-KS Document 11 Filed 03/19/21 Page 1iof2 Page ID#:59

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. 2:21-CV-02244-CAS-KSx Date March 19, 2021

 

 

Title CHRIS OLSON v. RENEWABLE ENERGY GROUP, INC. ET AL

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - ORDER RE TRANSFER PURSUANT TO
GENERAL ORDER 21-01 (RELATED CASES) (Dkt. 10, filed on
March 19, 2021)

On March 12, 2021, plaintiff Chris Olson filed this putative class action against
defendants Renewable Energy Group, Inc. (“Renewable Energy”); Randolph L. Howard,
Renewable Energy’s former Chief Executive Officer (“CEO”); Cynthia J. Warner,
Renewable Energy’s current CEO; Chad Stone, Renewable Energy’s former Chief
Financial Officer (“CFO”): and Todd Robinson, Renewable Energy’s current CFO. See
dkt. 1 (“Compl.”). According to the Complaint, Renewable Energy is North America’s
largest producer of advanced biofuels. Id. § 2. Plaintiff alleges that defendants made
materially false and misleading statements, and failed to disclose material facts about the
company’s business. Id. {| 6. These statements and omissions related to Renewable
Energy’s improper claiming of biodiesel tax credits. Id. The proposed class is all persons
or entities who purchased or acquired Renewable Energy securities between May 3, 2018,
and February 25, 2021. Id. 1. The Complaint alleges claims for (1) violation of Section
10(b) of the Exchange Act, 15 U.S.C. § 78)(b), and Rule 10b-5 promulgated thereunder,
17 C_F.R. § 240.10b-5; and (2) violation of Section 20(a) of the Exchange Act, 15 U.S.C.
§ 78t(a). Id. | 76-90. The case is currently before the Honorable James V. Selna, United
States District Judge. Dkt. 5.

In the civil cover sheet, plaintiff stated that this case arose from the same or a closely
related transaction, happening or event as United States of America v. Real Property
Located In Los Angeles, California, No. 2:21-cv-01832-CAS-KS (C.D. Cal.) (“Real
Property”), which is currently before this Court. Dkt. 2 at 3. Plaintiff apparently later
corrected this statement and stated that this case arose from the same or a closely related
transaction, happening or event as Fiduciary Trust International of California et al v. Tower

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:21-cv-02244-CAS-KS Document 11 Filed 03/19/21 Page 2o0f2 Page ID #:60

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. 2:21-CV-02244-CAS-KSx Date March 19, 2021

 

 

Title CHRIS OLSON v. RENEWABLE ENERGY GROUP, INC. ET AL

 

Park Properties LLC, No. 2:13-cv-01518-CAS (C.D. Cal.) (“Tower Park”), which was
previously before this Court.' Tower Park was an appeal from a bankruptcy proceeding,

involving various entities and transactions, and centering around a piece of real property
in Beverly Hills, California. Id., dkt. 13 at 5.

On March 19, 2021, this Court accepted the transfer and the case was transferred
accordingly. Dkt. 10. Nevertheless, the Court observes that, on the face of the pleadings,
there is no overlap of parties, events, or legal theories between this case and Tower Park.
The Court therefore ORDERS plaintiff to SHOW CAUSE why this case is related to
Tower Park.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

' Real Property and Tower Park are related cases. Real Property, dkt. 8.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 2
